Citation Nr: 0721614	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  02-01 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the sacrum.
				

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision.


FINDING OF FACT

The preponderance of evidence relates the veteran's lower 
back pain to post-service back injuries, and not to his in-
service sacrum injury.


CONCLUSION OF LAW

Criteria for a compensable rating for residuals of a 
fractured sacrum have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
(DC) 5295 (2003); 38 C.F.R. § 4.71a, DC 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran currently receives a noncompensable rating for 
the residuals of his fractured sacrum under 38 C.F.R. 
§ 4.71a, DC 5295.  Because there is not a specific rating 
code assigned for injuries to the sacrum, the veteran's 
disability was rated by analogy to a lumbosacral strain. 

At the time the veteran filed his claim, a noncompensable 
rating was assigned under DC 5295 when there were slight 
subjective symptoms, while 10 percent rating was assigned 
when there was characteristic pain on motion.

During the course of the veteran's appeal, the regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

In this case, however, while the evidence demonstrates the 
presence of lower back pain, the medical evidence relates the 
veteran's lower back pain to post-service back injuries which 
resulted in two spinal fusions, and not to the residuals of 
his fractured sacrum.

Service medical records reflect that the veteran was sitting 
on an APC when it hit a land mine.  The veteran sustained a 
closed, displaced fracture of the sacrum with no nerve or 
artery involvement.  The veteran was placed on bed rest.  He 
was eventually transferred back to the United States and no 
additional complaints of sacrum pain were registered.

Following service, the veteran's claims file is void of any 
complaints of back pain until August 1979 when a treatment 
record diagnosed the veteran with a lumbosacral strain after 
he had a sharp onset of lower back pain while working in a 
shipyard.

At a VA examination in 1982, the veteran reported pain over 
his coccyx and lower sacrum.  However, x-rays showed that the 
sacrum was normal.  The examiner found no tenderness over 
these areas on either palpation or light percussion.  
Additionally, the veteran was able to do anteflexion until 
his finger tips were within five inches of the floor without 
any evidence of discomfort.  The examiner indicated that the 
examination had revealed no objective findings with regard to 
the sacrum.

At a VA examination in June 2001, the examiner noted that the 
veteran had multiple back injuries after his discharge from 
service; observing that the veteran injured his back in 1979, 
while performing heavy lifting and was treated with bed rest 
and medication, and that he reinjured his back in 1983, 1984, 
and 1986.  In 1987 and again in 1991, the veteran had surgery 
to fuse L4-5 (both fusions were non-instrumented fusions), 
and since the fusions, the veteran reported having severe 
back pain.  X-rays of the sacrum showed no evidence of 
fracture in the upper half of the sacrum, but the lower half 
of the sacrum was not visible; and the examiner diagnosed the 
veteran with status post L4-5 fusion, and status post healed 
sacral fracture.  The examiner opined that the veteran's 
sacral fracture did not have a major contribution to his 
current back problems, which the veteran reported had 
increased since the fusion in 1991.  

The veteran testified in March 2003 that he has had problems 
with his sacrum ever since his APC hit a landmine during 
service.  He indicated that following service he had worked 
in a Dairy, he then worked as a roofer, sandblaster, painter, 
and water proofer, and then he worked in a shipyard.  The 
veteran stated that all of his back problems were between his 
tailbone and waist, and that no therapy had ever alleviated 
the pain.  

The veteran testified again in September 2006.  He indicated 
that he had injured his back working at the Dairy in 1970 and 
was given two weeks of light duty; that he had two 
lumbosacral strains, several months apart in 1979; and that 
he twisted his back while was working as a rigger in a 
shipyard in 1983.  The veteran's representative suggested 
that because of the veteran's injury in service, he was more 
susceptible to back pains and strains.  In 1983, the veteran 
had an EMG done which showed radiculopathy from S1, and an 
MRI which showed a mild bulge at L5-S1 and the veteran 
reported being placed in a body cast for a month.

A July 2002 VA treatment record reflects that the veteran 
indicated that something just snapped in his lower back in 
1987.  In December 2006, the veteran submitted over 400 pages 
of medical evidence chronicling the treatment of his back 
condition from the 1980s through the 1990s.  However, the 
treatment records fail to assess whether the veteran's back 
pain was related to his injury in service or whether it was 
caused by subsequent workplace back injuries.  In fact, many 
of the records describe his injury in 1979 as the beginning 
of his back problems; although at least one record (from 
January 1993) did indicate that the veteran had been having 
back pain since an in-service injury in 1969.

The veteran underwent a VA examination in January 2007 in an 
effort to determine the cause of his lower back pain.  The 
examiner reviewed the veteran's claims file and examined the 
veteran; diagnosing him with lumbar degenerative disc 
disease, which he opined was related to an on the job 
accident.  With regard to the veteran's sacrum, the examiner 
acknowledged the in-service injury, but found that it was 
less likely than not that the in-service injury was the cause 
of the veteran's back pain.  The examiner explained that the 
veteran had worked doing physical labor for many years after 
his discharge and injured his lumbar spine on the job.

While the veteran's representative suggested that the 
veteran's in-service injury rendered him more susceptible to 
additional back injuries, this statement has not been 
supported by any objective medical evidence.  Lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's representative's 
testimony is not competent to show that the veteran's sacrum 
injury made him more susceptible to additional back injuries. 

Accordingly, the medical evidence fails to show that the 
veteran's in-service injury of the sacrum has produced any 
current residuals; and therefore the criteria for a 
compensable rating have not been met.  Thus, the veteran's 
claim is denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in December 2006 which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a 
February 2007 supplemental statement of the case following 
completion of the notice requirement.  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified twice at hearings before 
the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A compensable rating for residuals of a fracture of the 
sacrum is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


